Title: From John Adams to Benjamin Rush, 14 August 1811
From: Adams, John
To: Rush, Benjamin



Quincy August 14. 1811

Upon honor, now, Rush! You cannot be serious in calling me, mad, to my Face! I learned a proper Answer to you, in Bedlam in England. In one of the Visits I made to that Hospital, I took a few Turns in the Area, where Some of the most harmless of the patients are permitted to walk. One of them a decent looking Man joined me, and  conversed  very Sensibly but with much animation for Some time: but presently he began to complain, “He was a much injured Man”. “Great Injustice was done him, He was cruelly treated” He was brought here very wrongfully.” “They might with equal Reason have brought here the most rational Man in England.”—“Sir, I am as rational a Man as ever existed.” This is my first answer to you, Rush. My Second is, Nat. Lee, who was mad himself Says Some where, “there is a pleasure in being Mad, that none but Madmen know.” As you, Rush, at present are not mad, however  raving you may have been formerly, you can not at present conceive this Sublime pleasure, and you have forgotten what it was.
You also have forgotten one Phrase, or one member of the Period in my old Letter “Sacrificed too much.” The sentence was “The Whigs have done too much, suffered too much, sacrificed too much, and succeeded too well; ever to be forgiven.”
However you know there were but two Whigs in The Revolution: Franklin and Washington. Franklins Sacrifices we have in your account of Richard Bache’s Fortune of 530,000 Dollars: and Washingtons Sacrifices We learn in from his Will, in which it appears he left four or five hundred Thousand Dollars to his Nephews; and from The Federal City, by which he raised the Value of his Property and that of his Family a thousand per Cent, at an Expence to the Public of more than his whole Fortune.
Poor Hancock who was once worth four times more than both of them was not a Whig. He spent a fortune instead of making one.
Dr Rush! I request you, or your Son Richard, to write a Treatise or at least an Essay, on the Causes of the Corruption of Tradition and consequently of the Corruption of History.—For myself I do believe that both Tradition and History are already corrupted in America as much as they ever were in the four or five first Centuries of Christianity; and as much as they ever were in Any Age or Country in the whole History of Mankind. This is bold and strong: but is it exageration? I know your Prudence, your Reserve, your caution your Wisdom: and therefore, as I cannot blame you, I have for a long time given Up all hope and Expectation of frank answers to Such home Questions.
I have been severely attacked for too much candor, in acquitting Franklin in the affair of the “Secrete de Cabinet” and in the Affair of Beaumarchais.” I met a Gentleman in Boston Streets a Friend of Franklin if ever he had one. He Seemed Staggered in his Faith. Sir, said he,  I was conversing with John Coffin Jones, upon your Character of Franklin. Jones said, “if any Man will show me, any possible means, by which Franklin could have accumulated such a Property as he left at his Death; I will acquit him of the Million, The Secret of the Cabinet, &c But till then I must have suspicions. I answered “I believe I could Suggest, or at least conjecture, Means whereby Franklin might have accumulated that Fortune, without Crime or Guilt. But I had no Idea of 530,000 Dollars. However your account of Lots and Houses in Philadelphia and my Knowledge and conjectures of other Things, may Still account for the whole; without the Supposition of peculation.
How Shall we account for the Selfishness the avarice, the all grasping Cupidity of those Sublime Genius’s. Boerhaave left a Fortune, as great or greater than Franklin, or Washington.—And never spent a Doit.

John Adams
P.S. Have you received from Travelling John Stewart in England his sophiometer? I am honoured with one, in gay Morocco. He is the only Man of Nature, that ever existed he Says. He is one of your Madmen to be sure. He raves against Napoleon and represents John Bull as all natural i.e all divine!

